DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A2A and B3, in the reply filed on 21 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 7, 8, 13-15, 17, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2022.  Claim 2, which recites a wire, is not directed to an elected species and is therefore withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
		Fig. 8A: 251n, 254b, and 252b; and
		Figs. 11A,B: 532, 534, and 536.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
		at [0070] and [0074], ref. no. 544; and
		at [0078], ref. no. 650.

	The drawings are further objected to because Figs. 3, 4B, 5B, 7A-8A, 9-12B are, according to the Specification, cross-sectional views; however, no sectional line is shown in any figure indicating the location and direction of the view of the sections.  The Examiner suggests adding a cross-sectional line to Fig. 1, and amending the Specification in at least one location accordingly. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following defects.
	while drafted with only a single period, it is actually not a sentence (the Examiner suggests, at line 1, changing “including” to “includes”); and
	penultimate line, “of” is missing, and “to via a force” is grammatically incorrect.

Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
	at [0007], line 2, “may” is misspelled;
	at [0054], 
		line 4, “are” should be “is;”
		penultimate line, “patches” is missing after “regenerative;” and
	at [0069], line 4, “436” should be “434.”

Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: at line 1, “include” should be “includes.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9-12, 16, and 18, are rejected under 35 U.S.C. 102 as being Korean patent document 2016-0046435, by Jin (“Jin”).
	Jin discloses a medical dispensing device substantially as claimed by Applicant, as follows.  A machine-generated translation of Jin into English is provided with this Action and is referenced below.
	1. A medical dispensing device (Figs. 1, 2, 6), comprising:
	a catheter (300; tube 300 is read on by the word “catheter” because it is fully capable of being inserted into a patient, e.g., a human mouth, for a diagnostic or therapeutic purpose) defining a lumen having a longitudinal axis (faint dotted line in Fig. 1) and a distal opening (304);
	a plunger (600) disposed in the lumen and movable along the longitudinal axis (compare Figs. 1 and 2); and
	a plurality of elements (100) disposed in the lumen proximal to the distal opening and distal to the plunger (elements 100 are between the opening and the plunger, see Fig. 1), the plurality of elements being stacked along the longitudinal axis (note vertical lines in Fig. 1, indicating the stack of elements 100) for dispersement one element at a time through the distal opening via a force applied by the plunger (pg. 5: “supply acne patch 100 of the laminated structure to one by one stably”).
	3. (The device according to claim 1,) wherein the plurality of elements include a plurality of stacked patches (pg. 3: “multiple stacked”), each of the plurality of stacked patches having an adhesive layer (101, 103; see Fig. 6) and a non-adhesive layer (105 or 107) proximal to the adhesive layer (as layer 101+103 is sandwiched between layers 105 and 107, in either orientation one of the layers 105, 107 will be proximal of layer 101+103).
	4. (The device according to claim 3,) wherein the non-adhesive layer is configured to remain attached to the adhesive layer after dispensing the respective patch from the device (both layers 105 and 107 may be retained on the surface of layer 101+103).
	9. (The device according to claim 3,) wherein the each of the adhesive layers includes one or more therapeutic agents (portion 103).
	10. (The device according to claim 1,) wherein the distal end of the catheter further includes:
	an annular ring (202; see the enlarged portion of Fig. 1) at a distalmost portion of the catheter (id.) and extending from a sidewall of the catheter toward the distal opening (id.), wherein a distance between an innermost surface of the annular ring and the longitudinal axis is less than a distance between an innermost surface of the sidewall of the catheter and the longitudinal axis (because the ring 202 extends radially inwardly, the distance limitation is met).
	11. (The device according to claim 10,) wherein a distal surface of a distalmost element of the plurality of elements is configured to contact a proximal surface of the annular ring (id.), and the force applied by the plunger pushes the distalmost element out the distal opening (pg. 4: “First, look at the first case 300, the first pressing member 600 is accommodated in the interior of the resilient member the first case by the action of the restoring force of 900 300 is pushed out of the outlet 304, this action acne patch feeder (1) is acne patch100 that is received within the subject to the force pushed out of the outlet 304, acne patch 100 is stepped (202 of the storage member does not move in the first case(300) ) and the elastic member are fixedly between the first (900). Also acne patch 100 is, as can be seen from the diagram showing the case that the whole exhaust 2 acne patch, the first elastic member 900, the intermediate case 500, the pressing member 600 when there is no 100 other side naemyeo [sic] pushed towards the outlet can be seen that keep secure the pressing member (600).”).
	12. (The device according to claim 1,) further comprising:
	a wall (distally facing portion of element 500) disposed in the lumen, transverse to the longitudinal axis (see Fig. 1), and fixed to a sidewall of the lumen at a location proximal to the plurality of elements (500 is positioned as claimed, and is fixed to 300); and
	a biasing element (900) attached at a first end to the wall (see Fig. 2, showing spring 900 in its expanded state), and at a second end to the plunger (id.), wherein a force provided by the biasing element pushes the plunger against the plurality of elements and toward the distal opening (see text from pg. 4, supra).
	16. A medical dispensing device comprising:
	a handle (400);
	a catheter (300; tube 300 is read on by the word “catheter” because it is fully capable of being inserted into a patient, e.g., a human mouth, for a diagnostic or therapeutic purpose) extending distally from the handle;
	an applicator tip (200) at a distal end of the catheter (see Fig. 1, enlarged section), the catheter and the applicator tip defining a lumen (lumen holding elements 100) having a longitudinal axis (faint line in Fig. 1) and a distal opening (304);
	a plunger (600) disposed in the lumen and movable along the longitudinal axis (compare Figs. 1 and 2); and
	a plurality of elements (100) disposed in the lumen proximal to the distal opening and distal to the plunger (see Fig. 1, enlarged section), the plurality of elements being stacked along the longitudinal axis (note vertical lines in Fig. 1, indicating the stack of elements 100) for dispersement one element at a time through the distal opening (pg. 5: “supply acne patch 100 of the laminated structure to one by one stably”).
	18. The applicator tip according to claim 16, wherein the plurality of elements include a plurality of stacked patches (100; see Fig. 6), each of the plurality of stacked patches having an adhesive layer (101+103) and a non-adhesive layer (105 or 107) proximal to the adhesive layer (as layer 101+103 is sandwiched between layers 105 and 107, in either orientation one of the layers 105, 107 will be proximal of layer 101+103).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken both alone and in permissible combination, fails to identically disclose or fairly suggest the combination of features recited in Claim 3, further including that the non-adhesive layer does not extend across an entire proximal surface of the adhesive layer, exposing a portion of the proximal surface of the adhesive layer, and the exposed portion of the proximal surface is attached to (1) a distal surface of the adhesive layer of an adjacent and proximal patch from the plurality of stacked patches, or (2) the plunger.  The closest prior art of record, Jin, does disclose this subject matter, the balance of the prior art of record does not make up for this deficiency, and there is no other reason relating to the subject matter described by Jin to modify its device to arrive at this claimed subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent App. Publ. No. 2016/0262761 discloses, with respect to Fig. 11, serially dispensing patches.
	U.S. Patent App. Publ. No.  2013/0079811 discloses, with respect to Fig. 12, serially dispensing patches.
	The balance of the documents cited with this Office Action relate generally to medical and surgical devices which dispense therapeutic elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/19/2022